DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the disclosure recites PU 4X coating, but does not make it clear exactly what PU or 4X is or is intended to mean. For the purpose of examination, it is assumed that PU is shortening of Polyurethane. It is unclear if 4X is a designation, or a type of coating, or a number of layers, or if it is intended to be something different. Further, it is unclear if “silver” is intended to merely mean a color of the coating, or some designation, or if it is intended to actually include the element silver.  
Appropriate correction is required.

Claim Objections
Claims 1-4 objected to because of the following informalities:  the claims include uppercase letters that should likely be lowercase i.e. “Duffel Bag/Backpack” and “Nylon” and “Polyester” and “Silver Heat Reflective Coating” should likely not include uppercase letters.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recite “PU x 4 silver reflective coating”, “reflective silver PU 4X”, “PU 4X coating”, and “4x PU Silver Heat Reflective Coating” It is unclear exactly what this coating is, as PU is never fully explained, further it is unclear what x4 or 4X is intended to mean or whether it is some designation or requires some physical structure. Further it is unclear if the coating must merely be the color of silver or if it must include the element silver, or if “silver” is merely a branding designation for a specific coating. Additionally, the references to the coating do not use consistent wording so it is unclear if they are all intended to be the same, or if each different wording is intended to include or not include certain portions. Further it is unclear if 4X is the same as x 4 or 4x. For the purpose of examination, it is assumed that PU is intended to be an acronym for Polyurethane, and that silver can be either the color or include the element silver and that the coating is heat reflective to some degree.
Claim 1 recites “an inside layer that is made of nylon or polyester with a PU x 4 silver reflective coating” It is unclear what alternatives are intended to be claimed. For example, it is unclear if the alternatives are intended to be nylon vs. polyester with a coating, or if the alternative is nylon or polyester, with either alternative including the coating. For this reason, the scope of claim 1 is indefinite. For the purpose of examination, it is assumed that the claim is intended to recite “made of nylon or polyester, with a PU x 4 silver reflecting coating” The or in claim 2 suffers from a similar issue.
Claim 1 recites “each hose insert is used for inserting a retractable hose that is removably attached to a boat heater hose of a boat” it is unclear if this is intended to positively claim a retractable hose that is removable attached to a boat heater, or if this limitation is functional. For the purpose of examination, it is assumed that this limitation is intended to be functional, I.e. each hose insert is configured to have a retractable hose inserted.
Claim 2 recites the nylon… is a ripstop nylon or polyester” this does not make sense as nylon and polyester are distinct materials. For this reason, the scope of claim 2 is unclear. For the purpose of examination, it is assumed that the material of the top layer can be ripstop nylon, or polyester.
Claim 2 recites “on its back” it is unclear what exactly is considered the back, and exactly what is being referred to by “its” For this reason the scope of claim 2 is unclear. For the purpose of examination, it is assumed that the layers of material must have a heat reflective layer on one of the sides thereof.
Claim 3 recites “the… coating… blocks heat and directs all heat towards an inside body of the bag through the nylon or PU 4X coating” It is unclear what this is supposed to mean. It is unclear if the coating is supposed to block the heat and reflect it or if it is intended to allow heat through the coating and the nylon. For this reason, the scope of claim 3 is unclear. For the purpose of examination, it is assumed that the coating blocks and reflects heat.
Claim 4 recites “keeps it warmer” it is unclear if “it” is intended to be the entire bag, the layers of the bag, the interior of the bag, or the coating, or the hot air. For this reason, the scope of claim 4 is unclear. For the purpose of examination, it is assumed that “it” refers to the interior of the bag.
Claims 2-4 are also rejected as depending from claims 1 or 2, and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (US 8,726,534 B2)(Chappell) in view of Petkov et al. (US 2005/0127056 A1).
Regarding claims 1 and 3-4, Chappell discloses a heated duffel bag (Fig. 6) including a top layer that is made of nylon (Col. 7; Ll. 10-15), a plurality of hose inserts (64/62/58), wherein each hose insert capable of having inserting therein a retractable hose that is removably attached to a boat heater hose of a boat for collecting hot air (Col. 7; Ll. 47-50), and wherein the hot air circulates inside the Duffel bag/backpack.
Chappell does not specifically disclose an inside layer that is made of nylon or polyester, with a PU x 4 silver reflective coating, or the coating blocks heat and directs all heat towards an inside body of the bag.
Petkov teaches the ability to have a heated bag including an inner thermally reflective materials layer such as a lamination with a silver heat reflective material (Paragraph 0054) to block and direct heat within the device and keeps it warmer.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chappell and use the teaching of Petkov and include an inner layer having a lamination or coating of heat reflective materials in order to minimize the heat loss to the ambient outside temperature thereby keeping heat in the device in order to help with its drying efficiency.
To the degree that modified Chappell does not specifically disclose the heat reflective material of the coating is PU x 4 or PU 4X, it would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Chappell and make the heat reflective material out of PU x 4 or PU 4X because such a change would have required a mere choice of one known suitable material over another. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Chappell further discloses the user of polyester (Col. 13; Ll. 56-58)  and including a heat reflective silver PU 4X coating on its back (as taught by Petkov).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734